DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1–7 are objected to because of the following informalities:
In claim 1 on line 20, “feeding” is misspelled.
In claim 5 on line 6, “thereby” should be replaced by “such” for grammatical purposes.
Claims 2–4, 6, and 7 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 provides for “at least one radiator” (lns. 11–12). The limitation renders the claim indefinite because it’s completely unclear what this element is. A radiator is commonly defined as a heat exchanger to transfer thermal energy. The claims and disclosure already provide for a heating coil; whether this coil is supposed to be a resistive heating coil or an inductive heating coil is not made clear. The specification does not elaborate on what this radiator is supposed to be. The figures seem to depict radiator element 28 as a fan, as though the fan is supposed to cool some part of the apparatus (somewhat related to radiation, as heat exchange), but given its position, it’s unclear how a fan would work. The Office cannot properly guess what this element is supposed to be, and will be ignored when comparing the claims to the prior art. Applicant should address, by argument and amendment, what this element is.
Claim 3 recites that “the guide board is oppositely located between the two guide wheels.” The language renders the claim indefinite because it’s unclear how an element can be opposite to and between something. Applicant may explain what this language means. Alternatively, the Office’s best suggestion is to strike the term “oppositely.”
Claims 2 and 4–7 are rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (JP 2006-061183 A) in view of Xu et al. (US Pub. 2016/0106259), Zhao et al. (CN 208784354 U), Liu et al. (CN 109674336 A), and Xu et al. (US Pub. 2015/0238051, “Xu-2015”).
Claim 1: Nakai (referencing the general embodiment disclosed in all figures other than 19 and 20, as well as compatible the embodiment shown in fig. 19) discloses a machine body (1, 2, 3), including at least a support body (ibid.);
a food frying pot (6, 7), including at least a hollow outer case body (7) mounted on the support body, in which the outer case body is pivotally installed (via 32, 33) with an edible fluid adding angle (established by any of lock pin receiving holes 44 to establish rotation angle α) in order to control the operating position of the outer case body, and the outer case body is recessively installed with a notch from the outside toward the inside (based on Applicant’s disclosure, “notch” is interpreted as “gap,” which in Nakai is shown between 125 and 6 in fig. 19), and the interior of the notch is pivotally installed with an inner frying pot (6) which is pivotally installed with an inner pot motor (28, axis Y–Y), and in which the periphery of the inner frying pot is installed with a heat-resistant support board (maybe 13, though not shown in fig. 19, but in any event 125 in fig. 19 would qualify) whose outside is installed in attachment with a heating coil (124); and
a master controller (figs. 21 and 22), respectively connected the inner pot motor (via 128) and the heating coil (via 132).
Nakai does not disclose its inner frying pot bottom being pivotally installed with the inner pot motor.
However, Xu discloses its inner frying pot (11) bottom being pivotally installed with an inner pot motor (2), and it would have been obvious to one of ordinary skill in the art to employ Xu’s arrangement over Nakai’s as it works well with heating coils (as shown in fig. 19 of Nakai; element 12 in Xu).
Nakai does not disclose its outer case body being installed with a servo motor which memorizes the edible fluid adding angle. Instead, Nakai uses a manually-operated lever 40.
However, Xu discloses a similar outer case body (12) being installed with a servo motor (3, 303, clearly a servo motor given that it can adjust position) which memorizes an edible fluid adding angle (via 302), and it would have been obvious to one of ordinary skill in the art to replace the lever of Nakai with the motor of Xu to allow a user to automate the angling of the outer case body.
Nakai does not disclose a temperature sensing device set up to sense the temperature of the outer wall of the inner frying pot through the heat-resistant support board thereby further controlling the temperature of the inner fry pot upon heating it.
However, Xu discloses a temperature sensing device (502) set up to sense the temperature of an outer wall of an inner frying pot (11) to control the temperature of the inner fry pot upon heating it (via the remaining elements of electromagnetic heating controlling device 5, and 12), and it would have been obvious to one of ordinary skill in the art to add the temperature sensing device of Xu to Nakai, specifically to the heat-resistant support board given its proximity to where the frying pot is heated, to allow a user to effectively control the temperature of the frying pot via feedback.
Nakai does not disclose an edible fluid adding device, including a material feeding arm and a material feeding cylinder installed in connection with the material feeding arm, in which the material feeding arm is fixedly installed with a tilted material discharge fixing device such that an angle can be formed between the material discharge fixing device and the material feeding arm, and the material feeding cylinder is mounted on the support body and applied to control the material feeding arm to swing horizontally, and in which plural peristaltic pumps are installed on the support body, and the same amount of material containers and material tubes as each of the plural peristaltic pumps are respectively allocated, wherein each of the material containers is applied for filling and containing an edible fluid, and one side of the each of the materials tube extends into each of the material containers and then passes around the peristaltic pump so as to detour to the material discharge fixing device to be fixed therein.
However, Zhao discloses an edible fluid adding device (3), including a material feeding arm (31) and a material feeding cylinder (see above 32 in fig. 5) installed in connection with the material feeding arm (see 31 and 32 in fig. 5), the material feeding cylinder being mounted on a support body (evident from fig. 1) and applied to control the material feeding arm to swing horizontally (motor 32 rotates 31 to swing horizontally). Zhao also discloses a pump (“pump”) and a material container (“seasoning storage tank”).
Zhao is otherwise nondescript about its edible fluid adding device. However, Liu discloses a tilted material discharge fixing device (8, see figs. 1 and 5) that forms an angle (see the downwards angle of the tip of 87 in fig. 5, and see the worm wheel 85, shaft 88, and gear 89 in fig. 5), wherein a plurality of pumps (81) are installed on a support body (clearly suggested by figs. 1 and 5), and the same amount of material containers (clearly suggested by the disclosure, with “water,” “oil,” and “sauce”) and material tubes (three clearly shown in fig. 5) as each of the pumps are respectively allocated, wherein each of the material containers is applied for filling and containing an edible fluid (“water,” “oil,” “sauce”), and one side of each of the materials tube (82) extends into each of the material containers and then passes to the pump (see discussion of pump 81 in the disclosure) so as to detour to the material discharge fixing device to be fixed therein.
Although both Nakai and Zhao disclose pumps, neither discloses any peristaltic pumps. However, Xu-2015 discloses a plurality of peristaltic pumps (41) in an analogous arrangement.
It would have been obvious to one of ordinary skill in the art to add, to Nakai, the movable material feeding arm and related features of Zhao to provide for engagement and disengagement of an edible fluid dispenser, to add the angled feature of Liu (which may also be a part of Zhao, though not disclosed) to properly direct the edible fluid to the pot, to add the plurality of pumps and material containers of Liu to provide a breadth of ingredients to be supplied, and to select peristaltic pumps as taught by Xu-2015 given that they are suitable for edible fluid adding devices.
Claim 2: Nakai modified by Xu discloses the servo motor and each of the material containers all being installed inside the support body (best shown in Xu with wok working position controlling device 3 in fig. 3).
Claim 4: Modified as per claim 1 above, neither Zhao nor Liu disclose the formed angle ranging from 95° to 110°.
However, one of ordinary skill in the art would guess that Zhao’s dispensing angle was near perpendicular to properly aim the edible fluid towards the pot. Furthermore, Liu’s feeding pipes 87 are depicted as having a partial angle (an appearance of about 45°), and Liu explicitly discloses that its feeding pipes 87 are rotated 45° for dispensing.
It would have been obvious to one of ordinary skill in the art to, in implementing the teachings of Zhao and Liu in Nakai, select an angle near to perpendicular including in the claimed 95°–105° range.
Claim 6: Modified as per claim 1 above, Xu discloses the edible fluid adding angle ranging from 62° to 72° (Xu can presumably adopt any angle, given all of its figs. 14–19).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Xu, Zhou, Liu, and Xu-2015 as applied to claim 1 above, and further in view of Smith (US Pat. 9,693,654).
Nakai discloses at least two guide wheels (16) being respectively installed on the edge of the notch opening (visible at least in fig. 4), a guide board is further arranged on the edge of the notch opening in the outer case body, and the guide board is oppositely located between the two guide wheels.
Nakai does not disclose a guide board arranged on the edge of the notch opening in the outer case body, the guide board being oppositely located between the two guide wheels.
However, Smith discloses a guide board (1803) arranged analogously (perhaps best shown in fig. 15; appears to be installed on 1300, analogous to the outer case body).
It would have been obvious to one of ordinary skill in the art to install the guide board of Smith into the outer case body to provide means to help guide food cooked in the pot to a target. Furthermore, given the position of the guide wheels of Nakai, it would be natural to install the guide board between a pair of them where the cooked material would be dispensed from the pot.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–8 of copending Application No. 16/890,591 in view of Zhao et al. (CN 208784354 U), Liu et al. (CN 109674336 A), and Xu et al. (US Pub. 2015/0238051, “Xu-2015”).
Reference patent application claims 1–8 disclose or render obvious all of the claimed subject matter in this application, except for the material adding device. However, this material adding device is known from Zhao, Liu, and Xu-2015, as explained in the § 103 rejection of the claims above.
This is a provisional nonstatutory double patenting rejection.




Allowable Subject Matter
Claims 5 and 7 would be allowable if rewritten to overcome the objections, the rejection under 35 U.S.C. 112(b), and the provisional double patenting rejection set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Xu et al. (US Pub. 2016/0128503), Zhang (US Pub. 2015/0122133), Liu et al. (CN 106889867 A), Liu (CN 106419478 A), Deg (CN 102973159 A), Pomroy (US Pat. 4,571,474).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761